Atkinson, J.
As a general rule, all parties, whether plaintiffs or defendants, in the superior courts, whether at law or in equity, may at the first term, as matter of right, amend their pleadings in all respects, whether in matter of form or of substance, provided there is enough in the pleadings to amend by. Civil Code, § 5681. Under this rule as applied in Wood v. Bewick Lumber Co., 103 Ga. 235 (29 S. E. 820), the plaintiffs had the right to amend the petition by striking therefrom the allegations in paragraphs 19, 20, 21, and 22, as stated in the proposed amendment, and it was erroneous to disallow the amendment. On another hearing the judge in ruling upon the general demurrer will consider the petition as amended.

Judgment reversed.


All the Justices concur.

Morris Maclcs and Robert T. Ffurd, for plaintiffs.
Alston, Alston, Foster $ Moise, Dorsey & Shelton, and Ralph H. Pharr, for defendants.